Citation Nr: 1123594	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO. 07-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), from May 31, 2005 to April 17, 2007. 

3. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from June 1, 2007.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1968 until to September 1971, March 1973 until January 1975, and from January 1975 until January 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the January 2007 rating decision provided decisions on various claims; however, the February 2007 notice of disagreement was only provided in regards to the tinnitus and PTSD claims and no other timely notice of disagreements are of record. As such, only those claims are currently before the Board.

The Board also notes that a July 2007 rating decision also granted a temporary evaluation of 100 percent, from April 18, 2007 until May 31, 2007, based on the Veteran's hospitalization for PTSD. That 100 percent disability rating grant was a full grant of the increased rating claim for that time period. As such, an increased rating claim for that time period is not before the Board.

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an October 11, 2007 VA medical record and his report of unemployability due to his PTSD in his October 2007 VA Form 9. The issue of TDIU is considered part and parcel of the Veteran's PTSD increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran submitted additional evidence with his October 2007 VA Form 9. This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. However, the evidence has been determined by the Board to not be pertinent to the PTSD claim, for the period prior to April 18, 2007, as the medical records were in regards to the Veteran's PTSD after that time, and are not pertinent to the tinnitus claim, as they are not in regards to complaints of, or treatment for, tinnitus. 

Therefore, in accordance with the reasons set forth in the Remand portion of this decision below, the issues of entitlement to TDIU and a rating in excess of 50 percent for PTSD, from June 1, 2007 to the present are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's tinnitus is related to his active military service. 

2. The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity from May 31, 2005. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria for an initial evaluation of 50 percent for PTSD, from May 31, 2005, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9414 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is granting in full the tinnitus sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The PTSD increased rating claim arises from disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. He was also afforded a formal VA examination, in December 2005. 

Applicable Service Connection Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Tinnitus Claim
 
The Veteran contends that he has tinnitus due to his in-service acoustic trauma, which has resulted in hearing loss. The Board notes that a January 2007 rating decision denied service connection for hearing loss, because he failed to meet the minimum criteria for hearing loss under 38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints of, or treatment for, tinnitus. 

The record is silent for decades following his discharge from service. However, an April 28, 2005 VA ENT consult noted that the Veteran complained of bilateral nonpulsatile tinnitus. He also reported in-service noise exposure. 

A June 1, 2004 VA audiology consult noted that the Veteran reported tinnitus and in-service noise exposure, which included being a tank land armored vehicle mechanic and exposure to machine gun fire. The examiner found that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment. 

A January 29, 2005 VA history and physical noted that the Veteran's hearing was grossly within normal limits and he denied ear trauma, tinnitus, and hearing loss at that time. 


The Veteran received a VA examination in December 2005. The Veteran complained of bilateral hearing loss and tinnitus. He claimed that the tinnitus was bilateral and had an onset of 2005. The examiner found the Veteran to have mild to moderately high frequency hearing loss in the right ear, and at 6000 and 8000 Hz, but that all other frequencies were normal bilaterally. The examiner also reported no sign of retrocochlear or middle ear pathology. 

The December 2005 VA examiner opined that tinnitus was not likely to be due to military service. The examiner noted that the Veteran's hearing was normal bilaterally upon leaving service, and that he had fluctuating hearing loss in the late 1970s, in the right and prior to leaving military service. However, the examiner did find that his hearing was normal upon leaving service in 1979.

The Veteran submitted a private medial letter, from January 2007, from Dr. J.R.S.. The examiner noted that the Veteran had a long history of tinnitus. The examiner noted the Veteran's in-service military work as a mechanic, and post-service history that did not involve any power equipment.  The examiner found the Veteran to have sensorineural hearing loss and tinnitus, and that it was at least as likely as not that it was a direct relationship of his significant noise exposure during his military career. The examiner noted the Veteran's post-service relatively quiet life that did not include significant noise exposure. 

The Board notes that there are competing medical opinions as to whether the Veteran's tinnitus is caused by his service, with the letter from Dr. J.R.S. finding that it is due to service, and the December 2005 VA examiner finding that it is not due to service, noting that his hearing was normal bilaterally upon leaving service. 
A June 1, 2004 VA audiology consult also found that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment. 

However, given the Veteran's claim that he has tinnitus due to service, in conjunction with the positive medical evidence of record, the Board finds the evidence is at least in equipoise, and the benefit of the doubt rule applies. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). As such, giving the Veteran the benefit of the doubt, the Veteran's claim for service connection for tinnitus is granted. 

Increased Rating Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In this case, as will be fully described below, the Board finds that an initial 50 percent disability rating for service-connected PTSD is warranted since May 31, 2005, the effective date of the grant of service connection.  In view of the lack of evidence since June 2007, it is unclear whether a rating in excess of 50 percent may be warranted.  As such, the Board finds that the issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from June 1, 2007 must be included in the remand section of this decision.  

Under the relevant rating criteria, the next higher disability rating after 10 percent, which would be assigned for a mental disorder (including PTSD), would be a 30 percent disability rating, when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating would be warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting  to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 




PTSD Claim From May 31, 2005 until April 17, 2007

The Veteran contends that his service-connected PTSD is more severe than indicated by the 10 percent disability rating assigned for the period prior to April 18, 2007. The Board notes that the matter of TDIU is not implicated in this stage of the PTSD increased rating claim. Not only was the Veteran working at this time, the record does not indicate that he made any arguments as to unemployability until October 2007, which occurred after the pre-April 18, 2007 period. As such, TDIU is not indicated for this period of time. Additionally, a July 2007 rating decision granted a temporary total rating for the PTSD, from April 18, 2007 until May 31, 2007, due to the Veteran's hospitalization, which was a full grant of the appeal for that time period. As was noted earlier, the time period from June 1, 2007 will be discussed in the Remand portion of this decision.

Private medical records indicate that the Veteran has a history of receiving treatment for PTSD. An August 2002 record, from the Diagnostic Clinic, noted that he had a history of anxiety and panic attacks, for which he received medication. 

VA medical records indicate that the Veteran receives continual treatment for PTSD from VA. A December 21, 2004 record noted that the Veteran reported stress at work due to the busy holiday period, but that he looked forward to spending time with his family. The examiner found his mood to be superficially euthymic, and affect to be congruent with mood and somewhat flat; thoughts were ordered. A February 15, 2005 VA medical record noted that the Veteran reported increased stress at work, due to a supervisor change, but the VA examiner found him to be objectively similar as previously.

A July 12, 2005 record demonstrated that the Veteran contributed to PTSD group therapy. An August 2, 2005 record noted that the Veteran experienced an increase in hypervigilance, sleep problems, panic attacks, isolation, avoidance, and road rage. A November 2005 VA medical record noted that the Veteran was grieving for the death of his sister, with the Veteran having problems with control and anger, including a recent road rage incident in which he wanted to slam into another vehicle. The examiner noted that his affect was angry and speech pressured. The VA medical records generally found him to be neatly or casually dressed and oriented times four, and that he alternated between denying suicidal ideation or homicidal ideation and reporting those symptoms, without intent. 

A February 22, 2007 VA outpatient treatment record noted that the Veteran disagreed with several statements in his rating decision. The Veteran reported symptoms of PTSD including waking up 2 to 3 times a night and having nightmares and waking up in a cold sweat. He also reported that he was only hospitalized once, which was related to stress, that he has panic attacks and is unable to deal with stress, and that his GAF score was generally lower than 60. The Veteran also reported that he was sometimes forgetful, and would often have to return to his house for things, as well as needed to hide keys for future use. He further reported that has suicidal and homicidal ideation, but that he did not report it due to fear of being hospitalized. The Veteran reported being depressed constantly and angry; he had difficulty dealing with customers and had almost no personal interaction.

The February 22, 2007 VA examiner found him to have an appropriate appearance and to be oriented times four, with an attentive cognition, normal speech, sad mood, and restricted affect. The examiner also noted normal perception, thought process, and content.

An April 18, 2007 VA mental health note indicated that the Veteran had a present GAF score of 45, with the highest score that year being 55. At that time, the Veteran was admitted for hospitalization for his PTSD. The Board again notes that a July 2007 rating decision granted the Veteran a temporary total evaluation from April 18, 2007 due to his hospitalization, until June 1, 2007. 

The Veteran received a VA examination in December 2005. The examiner noted PTSD symptoms, including persistent re-experiencing of the traumatic event, including recurrent and intrusive recollections; acting or feeling recurring events; and intense psychological distress and physiological reactivity to cues symbolizing or resembling the event. The examiner also noted persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, including efforts to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, or people that arouse recollections. The examiner also noted a markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a restricted range of affect, and sense of foreshortened future. 

The December 2005 VA examiner  also noted increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

The December 2005 found the disturbances to cause distress or impairment in social, occupational, or other important areas or functions, and that the PTSD symptoms occurred all day every day and were severe. 

The December 2005 VA examiner noted that the Veteran did not have a close rapport with his children, and though he had friends with common interests, they were not ongoing. He also noted that he did not pursue leisure activates, and denied suicide attempts and assaultiveness. He reported that he worked at the post office, at a job where he did not have a supervisor and that he stayed mostly by himself; he did nothing outside of work. 

The December 2005 VA examiner found the Veteran to be clean, neatly groomed, and casually dress, with unremarkable psychomotor activity and speech, and cooperative attitude. The examiner found his affect to be appropriate, but mood was anxious, hopeless, depressed, and dsyphoric. The examiner noted that his attention was intact, but that he was unable to do serial 7s, though he was able to spell a word forward and backward. The examiner found him intact to person, time and place, and to have logical, goal direct, relevant, and coherent thought process. The Veteran reported suicidal ideation, but that he was too afraid to kill himself; he also denied homicidal ideation, delusions, and hallucinations. The examiner found his judgment to be intact and to understand that he has problems. The Veteran also reported severe sleep impairment. The examiner found the Veteran to not have inappropriate behavior and to be able to interpret proverbs appropriately. The examiner found him to not have obsessive/ritualistic behavior, though he did have panic attacks. The Veteran reported that he felt like he was continuously on the verge of a panic attack, several times a day.

The December 2005 VA examiner noted that he had good impulse control and no episodes of violence. The examiner also found him not able to maintain personal hygiene, but to have no problems with activities of daily living. His remote, recent, and immediate memory were normal.

The December 2005 VA examiner found him to have PTSD, and noted that the Veteran hated to be around people, was constantly anxious, had panic attacks several times a day, and did not want to associate with people. The examiner assessed a GAF score of 50. 

The December 2005 VA examiner also noted problems related to occupational functioning, including decreased concentration, poor social interaction, and memory loss. The examiner also noted that the Veteran was a loner and isolated, with five failed marriages, and prior hospitalization for anxiety. The examiner found frequent, moderate decreased efficiency and occasional moderate decreased productivity and reliability. The examiner also noted occasional mild or transient inability to perform work tasks, and that the Veteran had constant, severely impaired work, family, and other relationships. 

The Veteran also submitted lay statements from various co-workers.   In September 2006, G.J.L. noted that the Veteran was a conscientious and reliable employee, when left alone to do his job, but that he would 'fly off the handle and become agitated" with supervisors questioning his work."  G.J.L. also noted that the Veteran would be unable to drop confrontations and reacted with anger.

A September 2006 letter, from J.D. similarly noted that the Veteran was an excellent worker, with little patience for incompetence, and had difficulty interacting with other people. J.D. also noted that the Veteran preferred working alone and would respond to critiques emotionally. J.D. also noted that the Veteran was hypervigilent about his surroundings. 

An undated letter from G.D. noted that the Veteran was constantly preoccupied with his experience in the Vietnam War and would sometimes be combative with customers.

The majority of the evidence of record indicates that the Veteran's PTSD is more indicative of a 50 percent disability rating. 

As previously noted, a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting  to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

For example, VA and private medical records indicated that the Veteran has panic attacks more than once a week, indicative of a 50 percent disability rating. During the December 2005 VA examination noted panic attacks several times a day. 

A 50 percent disability rating is also indicated with the Veteran's disturbances of motivation and mood. The December 2005 VA examiner noted increased arousal and irritability or outbursts of anger. The lay evidence of record further noted such disturbances. The September 2006 letter from G.J.L. noted that the Veteran would sometimes "fly off the handle and become agitated" with supervisors questioning his work, and that he was unable to drop confrontations and reacted with anger. The undated letter from G.D. noted that the Veteran was sometimes combative with customers.

A 50 percent disability rating is also clearly signified by the Veteran's difficulty in establishing effective work and social relationships. The VA medical records and December 2005 VA examination indicate that the Veteran was socially isolated and had difficulty working with people, though he did have to deal with people at work. 

Additionally, the Veteran's affect was found to be somewhat flat at times, as in the December 21, 2004 VA medical record. The Veteran also demonstrated some impairment of memory, as indicated in a February 22, 2007 VA medical record, by his report of frequently having to return home for forgotten items and his need to hide keys around his house for when he lost them. The lay evidence also indicated that the Veteran had impaired judgment, as described by J.D. who reported that the Veteran was extremely hard on himself and others and that he is his own worst enemy when it comes to self-perception. 

The record does not indicate significant symptoms associated with the criteria for a 70 percent disability rating; rather, the majority of the evidence does not indicate that the Veteran meets a 70 percent disability rating. 

A 70 percent disability rating is indicated for near-continuous panic affecting the ability to function independently, appropriately, or affectively. Although the Veteran reported feeling like he was on the verge of a panic attack all the time, records otherwise indicates that the Veteran was able to care for himself and work full time during this time period, indicating an ability to function independently appropriately, and effectively. 

Additionally, his speech has repeatedly been found to be normal, or at most pressured, by his medical providers, including the December 2005 VA examiner, which found him to have unremarkable psychomotor activity. As such, a 70 percent disability rating is not indicated for speech intermittently illogical, obscure, or irrelevant.

The December 2005 VA examiner noted that the Veteran would sometimes attend events with others with mutual interests, though the Veteran has since reported that he usually does not associated with any people. A December 21, 2004 VA medical record also noted that the Veteran looked forward to spending time with his family. Thus, although the record indicates difficulty in establishing relationships, it does not show a complete inability to establish and maintain effective relationships such that a 70 percent disability rating would be warranted.

Additionally, the record indicates that the Veteran was able to adapt to stressful experiences at work. Indeed, a February 15, 2005 VA medical record noted that although the Veteran reported increased stress at work, due to a supervisor change, the VA examiner still found him to be objectively similar as previously. Thus, the record indicates that the Veteran was able to adapt to difficult situations.

Furthermore, the record does not indicate impaired impulse control. The December 2005 VA examiner found him to have good impulse control and no episodes of violence. The VA medical records, such as a November 2005 VA medical record, also showed that although the Veteran had problems with control and anger, he was still in control, as indicated by a recent road rage incident in which he wanted to slam into another vehicle, but did not follow through with that impulse. That evidence is thus not indicative of a 70 percent disability rating.

The record also does not indicate a neglect of personal appearance and hygiene demonstrative of a 70 percent disability rating. The VA medical records did not find his grooming to be less than casual, and the December 2005 VA examiner found him to appear clean, neatly groomed, and casually dressed.

The record does not indicate occupational and social impairment, with deficiencies in most areas, including work, for a 70 percent disability rating. Rather, occupational and social impairment with reduced reliability and productivity, for a 50 percent disability rating, was more accurately portrayed in regards to the Veteran's claim. Although there is evidence of some work impairment, as indicated by the December 2005 VA examination, the record indicates that the Veteran has worked for the past 20 years and the Veteran reported being able to work despite changes, though he did report difficulties. Additionally, the lay statements from his co-workers, including from G.J.L. and J.D., reported that the Veteran was a good employee, though he would sometimes have difficulties with anger and interaction. The medical record also repeatedly found that the Veteran was able to perform activities of daily living.



The Board further notes that the Veteran's GAF scores are also consistently lower than those that would be indicated for a 10 percent disability rating. The GAF scores of record were often in the 50s range to the 40s, which is indicative of moderate to serious symptoms. Additionally, the Court has held that a GAF score is only one factor in determining a veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001). The majority of the Veteran's symptoms do not reflect such a severity to warrant a 70 percent evaluation. The Veteran's VA examiners have consistently found him to have PTSD, and this has been consistent with the symptomatology represented in the evidence of record. Such symptoms are reflective of the type of symptomatology indicated by a 50 percent evaluation. As such, the majority of the evidence indicates that the Veteran's PTSD symptoms are of such a severity to warrant finding deficiencies due to symptoms indicative of a 50 percent disability rating, prior to April 18, 2007. 

Overall, although the Veteran's PTSD symptoms are indicative of occupational and social impairment warranting a grant of a 50 percent disability rating, they generally do not rise to a level in excess of 50 percent, prior to April 18, 2007.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 


ORDER

Entitlement to service connection for tinnitus is granted.

Subject to the provisions governing the award of monetary benefits, a 50 percent evaluation for PTSD, and no higher, from May 31, 2005, is granted.


REMAND

The Veteran contends that his service-connected PTSD is more severe than indicated by the 10 percent disability rating initially granted him, from June 1, 2007.  In the decision above, the Board has increased his rating to 50 percent. However, for the reasons set forth below, the Board finds that a remand is necessary to determine whether an even higher rating may be afforded. He has further claimed to be unable to work due to his PTSD.

The Veteran submitted additional evidence with his October 2007 VA Form 9. The evidence has been determined by the Board to be pertinent to the PTSD claim, from June 1, 2007, on appeal. Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken. See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

The Board notes that the Veteran received a VA examination in regards to his claim in December 2005. Since that time, the Veteran has reported that his PTSD symptoms have worsened, including in an October 2007 VA Form 9. Given the Veteran's reports of increased PTSD severity, in conjunction with the length of time since the last VA examination, the Board must return this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the last VA outpatient treatment records that have been associated with the claims file were from October 2007, with the last record indicating that the Veteran was planning to retire. VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Furthermore, as was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the Veteran's PTSD increased rating claim, from June 1, 2007. See Rice v. Shinseki, 22 Vet. App. 447 (2009). For example the October 2007 VA medical record indicated that the Veteran was not able to tolerate even minimal workplace relationships and in his October 2007 VA Form 9, he reported that he could not continue his employment. 

As the RO has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance. In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The Board also notes that VA never provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) in regards to TDIU claim. As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). As such, the RO/AMC should provide notice consistent with the VCAA in regards to that claim.

Accordingly, the case is REMANDED for the following actions:


1. The RO/AMC shall provide the Veteran with notice consistent with the VCAA in regards to the TDIU claim.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2007 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After the development directed in prior paragraphs has been completed, the Veteran shall be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings associated with the Veteran's PTSD in detail. In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents only the symptomatology attributable the Veteran's service connected disability. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination, as well as a copy of this remand.

The VA examiner should also provide an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  After the development directed in prior paragraphs has been completed, if necessary, the RO/AMC may obtain another VA examination and/or social and industrial survey to evaluate the Veteran's TDIU claim.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


